DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I in the reply filed on 11/07/2022 is acknowledged.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6-14 and 21-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luo [US 2020/0322237] in view of Maes [EP 3182636].
As claims 1, 11 and 21, Luo discloses a device, comprising: a processing system including a processor; and a memory that stores executable instructions that, when executed by the processing system, facilitate performance of operations, the operations comprising: monitoring data traffic on a transmission medium [Par. 0004-005 disclose a device for monitoring the traffic in the medium in order to extract a service type of the upstream/downstream packets]; in response to the monitoring, determining that a speed test has been requested [Par. 0004-005 disclose a device for determining that a speed test has been requested via a service type of packets, Par. 0066, 0090].  However, Luo fails to disclose in response to the determining that the speed test has been requested, modifying a ratio of upload data packets on the transmission medium to download data packets on the transmission medium for a predetermined period of time to ensure a minimum upload speed is achieved.  In the same field of endeavor, Maes discloses in response to the determining that the speed test has been requested, modifying a ratio of upload data packets on the transmission medium to download data packets on the transmission medium for a predetermined period of time to ensure a minimum upload speed is achieved [Par. 0022 discloses at a speed test, the ratio of upstream and downstream is adjusted for testing period in order to obtain a maximum downstream “10 slots” and minimum upstream “2 slots”, Par. 0081-0082 wherein ratio of DS and US is 10:2].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system for adjusting the ratio of upstream and downstream to a default value in order to ensure a minimum upstream as disclosed by Maes into the teaching of Luo.  The motivation would have been to provide a good test result to client.
As claims 2, 12 and 22, Luo and Maes discloses the transmission medium comprises a first twisted pair of wires [Luo discloses Par. 0326, DSL and Maes discloses in Fig 1, Ref 40 is twisted pair].
As claims 3, 13 and 23, Luo and Maes discloses the first twisted pair of wires is unshielded [Luo discloses Par. 0326, DSL and Maes discloses in Fig 1, Ref 40 is twisted pair].
As claims 4, 14 and 24, Luo and Maes discloses the transmission medium comprises a plurality of twisted pairs of wires, wherein the first twisted pair of wires is one of the plurality of twisted pair of wires [Luo discloses Par. 0326, DSL and Maes discloses in Fig 1, Ref 40 is twisted pair].
As claim 6, Luo discloses the transmission medium comprises a wireless medium [Fig 1 has a wireless medium].
As claim 7, Luo discloses the monitoring comprises monitoring contents of headers of packets on the transmission medium [Par. 0004-0005 discloses service type field is in the header of packet].
As claim 8, Maes discloses modifying the ratio comprises: retrieving a stored time value specifying the predetermined period of time; and modifying the ratio based on the time value [Par. 0071 discloses MIB for storing frame which equal a time value, downstream and upstream time value, the system retrieves the value and modifies a ratio of upstream and downstream].
As claim 9, Maes discloses the operations further comprise further modifying the ratio of the upload data packets on the transmission medium to the download data packets on the transmission medium for a second predetermined period of time to ensure a minimum download speed is achieved [Par. 0022 and 0125 disclose at a speed test, the ratio of upstream and downstream is adjusted for testing period in order to obtain a minimum downstream “8 slots” and maximum upstream “4 slots”, Par. 0081-0082 wherein ratio of DS and US is 8:4].
As claim 10, Maes discloses  the predetermined period of time is equal to the second predetermined period of time [Fig 4 discloses frame period is fixed for both test periods].
Claim(s) 5, 15 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luo and Maes as applied to claims 1, 11 and 21 above, and further in view of Tsatsanis [US 2005/0220179].
As claims 5, 15 and 25, Luo and Maes fail to disclose what Tsatsanis discloses modifying data traffic on at least one of the plurality of the twisted pairs of wires other than the first twisted pair of wires during the predetermined period of time to reduce signal interference between the at least one of the plurality of the twisted pairs of wires and the first twisted pairs of wires [Par. 0044, Fig 4 disclose lines between clients and central office].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system for adjusting the rate of the other lines as disclosed by Tsatsanis into the teaching of Luo and Maes.  The motivation would have been to obtain a maximum rate with less interference to another line.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN H D NGUYEN whose telephone number is (571)272-3159. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN H NGUYEN/Primary Examiner, Art Unit 2414